              Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X    Docket No.:
JESSICA SANCLEMENTE-GOMEZ,

                                       Plaintiff,

                  -against-                                 COMPLAINT

THE CITY OF NEW YORK, SIMON
KAWITZKY, JENNY WEYEL and JOHN and
JANE DOE (said names being fictitious, the
persons intended being those who aided and                  JURY TRIAL REQUESTED
abetted the unlawful conduct of the named
Defendants),

                                      Defendants.
-------------------------------------------------------X
        Plaintiff, JESSICA SANCLEMENTE-GOMEZ, by her attorneys, MADUEGBUNA

COOPER, LLP, for her complaint alleges:

         I.       THE NATURE OF THIS ACTION

        1.        This is an action to remedy discrimination and retaliation on the basis of sex,

pregnancy, familial status and caregiver status in violation of: (1) the Family Medical Leave Act

(“FMLA”), 29 U.S.C.A. § 2601 et seq.; (2) New York State Human Rights Law, N.Y. Exec. Law

§§ 290 et seq. (“NYSHRL”); and (3) New York City Human Rights Law, N.Y. City Admin.

Code §§ 8-101 to 131 (“NYCHRL”).

        2.        Plaintiff seeks declaratory reliefs, compensatory, and punitive damages. Plaintiff

also seeks attorney’s fees and costs pursuant to 42 U.S.C. § 1988, the NYSHRL and NYCHRL.

        3.        Plaintiff contends that the terms, conditions and privileges of her employment

relationship with Defendant CITY OF NEW YORK (the “CITY”) were adversely affected

because of her sex, pregnancy, familial status and caregiver status.

        4.        Specifically, Plaintiff, a highly credentialled Hispanic female and young mother
               Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 2 of 22



of two children, contends that due to her sex, pregnancy, familial status and caregiver status, and

after returning from maternity leave in March 2018, she was not reinstated to her former position

or an equivalent position.

         5.        Plaintiff was forced to assume a reduced role with little work to do even after

several requests.

         6.        Plaintiff’s career was derailed and mommy-tracked, and she was denied

promotion for which she was well-qualified in favor of a less-qualified employee who had not

taken FMLA leave, was not a parent and therefore did not need any accommodations, and

retaliated against for taking leave by not reinstating her, which eventually resulted in her

constructive discharge.

         7.        Accordingly, this action is being brought to vindicate Plaintiff’s human and civil

rights under the law.

         II.       JURISDICTION AND VENUE

         8.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1343.

         9.        This Court has supplemental jurisdiction over the state and city causes of action

pleaded.

         10.       Venue is proper in this district under 28 U.S.C. § 1391(b) because the underlying

events took place in this district.

        III.       PROCEDURAL REQUIREMENTS

         11.       Immediately after commencing this action, Plaintiff will serve a copy of the

complaint upon the New York City Commission of Human Rights and the Corporation Counsel

of the City of New York, in accordance with New York City Administrative Code Section 8-



                                                  -2-
            Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 3 of 22



502(c).

      IV.       PARTIES

          12.   Plaintiff is a 39 year-old Hispanic female.

          13.   Plaintiff was employed by the CITY from August 2008 until her constructive

discharge in October 2018.

          14.   At all relevant times, Plaintiff was a resident of the City and State of New York.

          15.   Defendant CITY is a municipal corporation existing under and by virtue of the

laws of the State of New York.

          16.   At all relevant times, Defendant SIMON KAWITZKY (“KAWITZKY”) was the

Assistant Commissioner for the Division of Neighborhood Development and Stabilization

(“NDS”) in the New York City Department of Housing Preservation and Development (“HPD”),

an agency of the CITY.

          17.   KAWITZKY is a white male.

          18.   KAWITZKY is sued in his personal capacity for monetary damages.

          19.   At all relevant times, KAWITZKY was responsible for ensuring that employees

are not subjected to discriminatory or retaliatory practices.

          20.   At all relevant times, Defendant JENNY WEYEL (“WEYEL”) was, from

approximately June 8, 2018 to present, the Director of Neighborhood Stabilization in NDS.

          21.   WEYEL is a white female.

          22.   WEYEL is sued in her personal capacity for monetary damages.

          23.   At all relevant times, WEYEL was responsible for ensuring that employees are

not subjected to discriminatory or retaliatory practices.




                                                -3-
          Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 4 of 22



       24.     At all relevant times, Defendants were acting under color of the statutes,

ordinances, regulations, customs and usages of the United States and the State of New York, and

under the authority of their respective positions or offices.

                     FACTS COMMON TO ALL CAUSES OF ACTION

Plaintiff’s Skill, Qualifications and Background:

       25.     Plaintiff achieved a distinguished career at HPD, earning satisfactory performance

reviews and two promotions over the course of ten years, as well as serving in various positions

of increasing responsibility.

       26.     At the time of her constructive discharge on October 9, 2018, Plaintiff was

Program Director of Preservation Initiatives in HPD’s Unit of Neighborhood Stabilization

(“NS”), Division of Neighborhood Development and Stabilization.

       27.     In December 2001, Plaintiff earned a Bachelor of Science degree in Social

Science from Hofstra University.

       25.     In May 2008, Plaintiff earned a Masters of Urban Planning – Economic

Development and Housing from New York University’s Robert F. Wagner Graduate School of

Public Service.

       26.     On August 25, 2008, Plaintiff began working for HPD as a Section 8 Coordinator

in the Division of Tenant Resources, where she supervised a team of over thirty (30) staff,

established new procedures to ensure compliance with HPD policies and streamlined the review

process for Section 8 cases.

       27.     In or around December 2010, Plaintiff assumed the position of Director of Policy

& Operations in HPD’s Division of Property Disposition and Finance.




                                                -4-
          Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 5 of 22



       28.     Plaintiff was later promoted to Director of Policy & Operations and Workout

Projects, also in HPD’s Division of Property Disposition and Finance.

       29.     As Director of Policy & Operations and Workout Projects, Plaintiff reported to

Assistant Commissioner of the Division of Property Disposition and Finance, and coordinated

four (4) other directors overseeing a total of thirteen (13) loan programs, handled the agency’s

executive budget of over $89 million and project managed substantial rehabilitation transactions

for loan programs.

       30.     In April 2014, Plaintiff took maternity leave for her first child and, upon returning

to work in January 2015, was properly reinstated to her previous Director position.

       31.     In or around August 2015, Plaintiff transferred to the Community Partnership’s

Unit (“CP”) within the Office of Neighborhood Strategies, to work as a Senior Community

Partner in a more Urban Planning/policy focused unit, where she handled significant urban

planning and policy assignments and reported to Director of CP, Anusha Venkataraman.

       32.     At that time, WEYEL was also a Community Partner in CP’s Office of

Neighborhood Strategies, had a similar job description, and reported to Venkataraman. Yet,

Plaintiff had the “Senior Community Partner” title because she was more experienced than

WEYEL.

Plaintiff begins Working on the Emerald Equity Group Project before Taking Maternity Leave:

       33.     In or around December 2016, Plaintiff began working on a project concerning

Emerald Equity Group (“Emerald Equity”), a real estate owner and operator of over fifty (50)

Manhattan and Bronx apartment buildings, which was accused of harassing and attempting to

displace tenants in rent stabilized buildings.




                                                 -5-
              Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 6 of 22



           34.      The project was highly visible and substantial. Plaintiff worked directly with the

Land Use Office within Central Staff of the City Council in or around September 2016.

           35.      Since Plaintiff was highly involved with the Emerald Equities project and

working closely with stakeholders in East Harlem, she was part of the team creating Partners in

Preservation (“PIP”), a community-based approach to developing preservation strategies for

communities facing displacement.

           36.      In or around September 2017, Plaintiff took maternity leave for her second child

until March 15, 2018. 1

           37.      Before maternity leave, Plaintiff gave the Emerald Equities project to her

colleague Giovania Tiarachristie.

           38.      While Plaintiff was on maternity leave, Venkataraman resigned as Director of NS.

The NS team was then just Plaintiff, WEYEL, and two entry-level project managers.

           39.      KAWITZKY assumed the responsibilities of Director of NS and supervised

WEYEL.

           40.      During Plaintiff’s maternity leave from September 2017 to March 15, 2018, she

repeatedly asked KAWITZKY and WEYEL to inform her of any unit restructuring, new projects

or developments in her ongoing projects – especially with the prestigious Emerald Equities

project and PIP.

           41.      Showing her dedication while on leave, Plaintiff had a phone call with

KAWITZKY on October 20, 2017 to discuss the unit and his vision for the unit; a phone meeting

with WEYEL on December 6, 2017 to discuss the unit’s projects; an in-person meeting at HPD

on December 7, 2017, regarding the vision for the unit and the potential upcoming posting for


1
    Plaintiff’s unit was renamed from “CP” to Neighborhood Stabilization (“NS”) before her maternity leave.


                                                         -6-
         Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 7 of 22



the position of Directorship of the unit, which Plaintiff attended with her newborn because of

lack of childcare; and phone meetings with WEYEL on February 15 and February 22, 2018, to

discuss any new updates and work projects.

The Mayor’s Office Announces Establishment of Partners in Preservation Program:

       42.     In or around January 2018, the CITY Mayor’s Office announced by a press

release the establishment of the PIP, a pilot program that was intended to serve as a community

hub for anti-displacement initiatives in select CITY neighborhoods, including East Harlem, with

an initial commitment of $1.5 Million for the project.

       43.     Plaintiff was excited about PIP, as her work on the Emerald Equities project

formed the foundation and beginnings of PIP.

       44.     Plaintiff expected that when she returned from maternity leave, she would

continue working on PIP.

       45.     During maternity leave, KAWITZKY told Plaintiff that upon return she would

work on PIP.

Plaintiff Returns from Maternity Leave:

       46.     On March 15, 2018, Plaintiff returned from maternity leave.

       47.     Plaintiff was placed under the supervision of KAWITZKY and immediately

began catching up on the Emerald Equities project and pitching ideas for new projects. Plaintiff

also had several meetings discussing the formation of PIP.

       48.     Upon her return, Plaintiff also received a reasonable accommodation from

KAWITZKY to work from home every Friday due to childcare issues for the summer. Plaintiff

was also pumping because she was nursing her child.




                                               -7-
           Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 8 of 22



        49.      Despite her eagerness to continue on the Emerald Equities project and PIP, as

promised, KAWITZKY discriminatorily failed to reinstate Plaintiff to her former position or an

equivalent position.

        50.      KAWITZKY did not provide Plaintiff any direction or new assignments.

        51.      KAWITZKY told Plaintiff that one of her previous projects, the Landlord

Ambassador program, which was very successful, would be relocated to another unit and that she

would no longer manage it. 2

        52.      KAWITZKY also moved Plaintiff’s other project that she created, the Property’s

Owner Clinic, to another unit. 3

        53.      Plaintiff was allowed to continue on Emerald Equities but would not be part of

PIP, which Emerald Equities informed.

        54.      WEYEL and KAWITZKY were the only two people working on PIP.

        55.      In or around April 2018, Plaintiff met with KAWITZKY to complain that she had

not been returned to her former or an equivalent position and was not assigned a defined role.

        56.      KAWITZKY told Plaintiff she could work on a less prestigious project revamping

and increasing efficiency in NDS’s Contracts Unit.

        57.      This was KAWITZKY’s empty attempt to placate Plaintiff.




2
  “The Landlord Ambassadors Program was a pilot program created to stabilize the physical and financial health of
small-and medium-sized multi-family buildings by helping owners implement best building management practices
and navigate the process of applying for HPD financing.” See https://www1.nyc.gov/site/hpd/services-and-
information/landlord-ambassador-program.page [Last visited December 23, 2019]
3
  “HPD’s monthly Property Owner Clinics are an opportunity for small and large residential property owners to
learn about how the City’s low or no-cost financing and tax benefits can help you make repairs, upgrade or replace
major building systems, and lower your operating costs.” See https://www1.nyc.gov/site/hpd/services-and-
information/property-owner-clinics.page [Last visited December 23, 2019]

                                                      -8-
            Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 9 of 22



       58.      However, unknown to Plaintiff, KAWITZKY failed to fully explain Plaintiff’s

role in the project to Keishanna Dennis, the Director of Contracts Unit, who was uncomfortable

and unclear about Plaintiff’s role because she was the Director of the unit.

       59.      Given Ms. Dennis’ discomfort, in a further act of discrimination motivated by

Plaintiff’s sex, pregnancy, familial status and caregiver status, KAWITZKY assigned Plaintiff a

lesser role as a “Project Manager” instead of her prior title of “Senior Project Manager,” and told

her to support Ms. Dennis’ vision.

       60.      After assigning Plaintiff this lesser and reduced role, in which she took no

leadership position, KAWITZKY stopped inviting her to project meetings because the vision of

the project was being developed by him and Ms. Dennis.

       61.      In contrast, KAWITZKY regularly met with WEYEL, who at the time did not

have children, on major projects in the unit, while excluding Plaintiff, when the unit only

consisted of WEYEL and Plaintiff and two entry-level staff members who also did not have

children.

       62.      WEYEL already had a high-profile project called the Zombie Homes Initiative.

The project has funding through at least June 2021, with the goal of preventing homes from

becoming abandoned and decrepit when owners are behind on mortgage payments and protect

housing stock from the foreclosure crises. To support that work, WEYEL received two project

managers to supervise in 2017. WEYEL also supervised the two project managers when they

transitioned to begin working on PIP.

       63.      As a result, Plaintiff was even more ostracized and “mommy-tracked.”




                                               -9-
         Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 10 of 22



       64.     Plaintiff was also therefore retaliated against for taking FMLA maternity leave to

have her second child and using a reasonable accommodation to work from home on Fridays

until September 2018, upon her return to work.

KAWITZKY Continues to Diminish Plaintiff’s Role and Work:

       65.     In or around April 2018, Plaintiff asked KAWITZKY for clarity about her role

and said she had several ideas for other projects she could start.

       66.     Despite Plaintiff’s multiple requests that she be kept in the loop while on

maternity leave, KAWITZKY told Plaintiff for the first time, at this second April 2018 meeting,

that while she was on maternity leave, he had changed the unit’s goals and vision. He claimed

that Plaintiff’s previous projects no longer “made any sense.”

       67.     KAWITZKY’s supposed changes to NS were false and made with the goal of

discriminatorily reducing and diminishing Plaintiff’s role and pushing her out of HPD entirely.

       68.     KAWITZKY further ordered Plaintiff to keep working on the Contracts Unit

project and other small projects she had been assigned, and told her she should not focus on PIP,

as there was “enough” for her to do.

       69.     In reality, Plaintiff did not have enough work to fill her days.

       70.     Although KAWITZKY told Plaintiff to focus on the Contracts Unit project,

between April and October 2018, he continued to cancel meetings, leaving Plaintiff and Ms.

Dennis to meet and carry out the work themselves, without any input or assistance from

KAWITZKY to develop the scope and vision of the project, further displaying the project’s

insignificance to him.

       71.     Around this time, and as a direct result of KAWITZKY’s discriminatory conduct,

Plaintiff developed migraines and sought medical treatment.



                                               - 10 -
         Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 11 of 22



       72.      Her ability to breastfeed was severely impacted. Her milk production was

significantly reduced and made it harder for her to continue her post-birth plan.

Plaintiff Meets with Deputy Commissioner Leila Bozorg:

       73.      On or around May 29, 2018, Plaintiff met with Leila Bozorg, Deputy

Commissioner for NDS, and KAWITZKY’s immediate supervisor, to seek guidance on

increasing her workload.

       74.      Plaintiff asked Ms. Bozorg for additional work since she did not have a full

workload and was only helping on small projects.

       75.      Ms. Bozorg was dismissive and offered no advice.

Plaintiff Applies for the Director of Neighborhood Stabilization Position:

       76.      In or around May 2018, a job vacancy notice was posted for the position of

Director of Neighborhood Stabilization (“NS Director position”).

       77.      Plaintiff applied for the NS Director position and was interviewed by

KAWITZKY and Alexandra Warren, Director of Operations for Neighborhood Strategies.

       78.      On or around June 8, 2018, KAWITZKY informed Plaintiff by phone that she

was not selected for the Director position, and that he believed WEYEL was the right person for

the position.

       79.      Plaintiff, stunned, asked for feedback on her work and how she could better

prepare for a future promotion. KAWITZKY told Plaintiff he had not thought of any feedback

and would get back to her.

       80.      Plaintiff was more qualified, more experienced, and had handled more highly

visible projects than WEYEL, had previously held a director position and was bilingual, meaning

she could communicate better with the impacted communities.



                                               - 11 -
           Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 12 of 22



       81.     But for Plaintiff taking her FMLA-guaranteed maternity leave to have her second

child and using a reasonable accommodation to work from home on Fridays, Plaintiff would

have been selected for the NS Director Position over WEYEL.

       82.     As a result of WEYEL’s promotion to the NS Director position, on or around

June 8, 2018, she became Plaintiff’s immediate supervisor.

Plaintiff Complains of Sex and Pregnancy Discrimination and Retaliation:

       83.     On or around June 19, 2018, after Plaintiff was the only employee WEYEL did

not invite to a team breakfast, she requested another meeting with KAWITZKY and again asked

for feedback about why she did not get the promotion, along with more insight of her role going

forward.

       84.     Plaintiff complained that KAWITZKY was not providing enough direction or

understanding of her role, and that she was suffering from low morale and stress.

       85.     Plaintiff further complained that she was passed over for the Director position

because she planned a family, took her FMLA-guaranteed maternity leave to have her second

child and was using a reasonable accommodation to work from home on Fridays. Plaintiff

explained that she had more experience and was better qualified than WEYEL, given that she

had previously worked as a Director in HPD’s Division of Property Disposition and Finance.

       86.     KAWITZKY did not respond to Plaintiff’s complaints of discrimination and

retaliation, but instead asked what Plaintiff needed.

       87.     When Plaintiff told KAWITZKY that she needed a title change and additional

work, he asked her to think of a new title – “something snazzy” – and email him ideas.

       88.     Upon information and belief, KAWITZKY had no intention of providing Plaintiff

with additional or more substantial work.



                                               - 12 -
           Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 13 of 22



Defendants Continue to Discriminate Against Plaintiff:

       89.     On or around June 22, 2018, WEYEL asked Plaintiff to submit potential job titles

along with a brief description that could be used for an announcement to the whole division.

       90.     Plaintiff emailed several options for a new title with brief language.

       91.     On June 29, 2019, an announcement was sent to the entire division to announce

several promotions and Plaintiff’s new job title – Director of Preservation Initiatives.

       92.     However, the new director title included no new work, responsibilities or projects.

It also did not include any increased involvement with PIP.

       93.     In or around September 2018, Plaintiff and Ms. Dennis told KAWITZKY that the

Contracts Unit project and his ideas for the unit were not attainable, and that the project was not

running successfully.

       94.     KAWITZKY told Plaintiff to instead begin working on short-term deliverables in

the Contracts Unit, an even smaller project that again made Plaintiff unsure about her role. This

further reduced her workload.

       95.     Shortly after, on or around September 11, 2018, KAWITZKY and WEYEL

attended a meeting with City Hall’s Land Use Office to discuss PIP and the Emerald Equities

project.

       96.     KAWITZKY and WEYEL did not invite Plaintiff, even though she was the lead

Project Manager on the Emerald Equities project, with the longest history with Emerald Equities.

       97.     As she told KAWITZKY and WEYEL afterward, Plaintiff was the Project

Manager with the longest history with Emerald Equities. Emerald Equities would be used as a

model case study to create PIP. It was essential for Plaintiff to be involved in discussions

involving both projects.



                                               - 13 -
         Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 14 of 22



       98.     Due to KAWITZKY’S actions and despite her multiple requests for work,

Plaintiff only had about three hours of work a day. She was given menial tasks like reviewing

addresses for mailing and helping staple packets.

       99.     The work was humiliating and made Plaintiff feel stuck, with no hope of

receiving actual work or new projects.

Plaintiff is Constructively Discharged on October 9, 2018:

       100.    Due to Defendants’ continuing discriminatory and retaliatory conduct, Plaintiff

continued to experience migraines and elevated stress levels and developed teeth grinding, which

caused her to be fitted for a night guard.

       101.    Plaintiff also had to change her diet and take supplements to help with her milk

production to help her breastfeeding.

       102.    Plaintiff continued to work on small projects and be excluded from the PIP

projects, until October 9, 2018, when she could no longer tolerate the discrimination against her.

       103.    Defendants’ refusal to give Plaintiff actual work and pretending there was no

work to assign her was a sham.

       104.    A few months after Plaintiff’s constructive discharge, Defendants created and

filled a Deputy Director position that reported directly to WEYEL with a younger, white female

employee with no children who had only two years of experience after graduate school.

       105.    Defendants’ creation and filling of this Deputy Director position within months of

Plaintiff’s forced discharge was deliberate and unlawful. While Plaintiff was on maternity leave,

she suggested that the new structure have a deputy director position but was told by Defendants

that that was not a structure the division was willing to consider.




                                               - 14 -
          Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 15 of 22



         106.     As a result of the Defendants’ discriminatory and retaliatory actions, Plaintiff was

forced to end her dedicated and accomplished career with the CITY.

         107.     Defendants took all the foregoing actions in order to deprive Plaintiff of

employment opportunities and other contractual opportunities because of her sex, pregnancy,

familial status and caregiver status, and to violate Plaintiff’s rights under the FMLA.

         108.     As a proximate result of Defendants’ discriminatory conduct towards Plaintiff,

Plaintiff has suffered and continues to suffer significant monetary loss, and damages, including

the loss of past and future earnings, and other employment benefits.

         109.     As a further proximate result of Defendants’ actions, Plaintiff suffered and

continues to suffer from anxiety, depression, severe emotional distress, lasting embarrassment,

humiliation and anguish, as well as other incidental and consequential damages and expenses.

         110.     Defendants’ conduct was outrageous and malicious, intended to injure Plaintiff,

and carried out with reckless indifference to Plaintiff’s protected civil rights, thereby entitling her

to punitive damages.

         111.     Plaintiff has no complete, plain, clear, or adequate remedy at law.

                          FIRST COUNT AGAINST ALL DEFENDANTS
                (Interference in Violation of the FMLA under 29 U.S.C. § 2615(a)(1))

         112.     Plaintiff hereby repeats and realleges each allegation in each numbered paragraph

above.

         113.     Plaintiff is an “employee” as defined under the FMLA.

         114.     Defendants CITY, KAWITZKY and WEYEL are each an “employer” for

purposes of the FMLA.

         115.     Plaintiff was entitled to take leave under the FMLA.

         116.     Plaintiff gave notice to Defendants of her intention to take leave under FMLA.

                                                 - 15 -
         Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 16 of 22



       117.     Defendants granted the leave but upon her return from leave under FMLA denied

Plaintiff the benefit which she was entitled to under the FMLA.

       118.     More specifically, Defendants interfered with Plaintiff’s FMLA rights by failing

to reinstate Plaintiff to her former position or an equivalent position following her return to work.

       119.     As a result of Defendants’ actions, Plaintiff was denied benefits to which she was

entitled under the FMLA.

       120.     By reason of the foregoing, Plaintiff has suffered loss and damage in an amount to

be determined at trial but estimated to be no less than $100,000.00.

                      SECOND COUNT AGAINST ALL DEFENDANTS
              (Retaliation in Violation of the FMLA under 29 U.S.C. § 2615(a)(2))

       121.     Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       122.     Plaintiff engaged in protected activity under the FMLA by requesting and taking

maternity leave between September 2017 and March 15, 2018, for which she was entitled.

       123.     Defendants retaliated against her for taking leave by not reinstating her to her

former or an equivalent position when she returned on March 15, 2018; instead, her workload

and role were reduced and diminished, she was denied promotion and, ultimately, was

constructively discharged on October 9, 2018.

       124.     Defendants took all of the foregoing actions in order to deprive Plaintiff of equal

employment and other contractual opportunities on account of her engaging in protected activity

under the FMLA.

       125.     By reason of the foregoing, Plaintiff has suffered loss and damage in an amount to

be determined at trial but estimated to be no less than $100,000.00.




                                               - 16 -
         Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 17 of 22



                      THIRD COUNT AGAINST ALL DEFENDANTS
                     (Sex, Pregnancy and Familial Status Discrimination
                                in Violation of the NYSHRL)

       126.    Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       127.    At all relevant times, Plaintiff was an “employee” within the meaning of the

NYSHRL.

       128.    Plaintiff was pregnant and a member of a protected class.

       129.    Plaintiff was satisfactorily performing the duties required by the position.

       130.    Defendants subjected Plaintiff to differential terms and conditions of employment

because of her sex, pregnancy and familial status.

       131.    These differential terms and conditions of employment include, but are not

limited to:

                a.    Denying reinstatement to her former position or an equivalent position

                      upon her return from maternity leave;

                b.    Reducing Plaintiff’s workload and role after maternity leave;

                c.    Denying Plaintiff promotion to the Director of Neighborhood Stabilization

                      position in favor of a less-qualified, less-experienced white woman who

                      was not pregnant and did not take maternity leave;

                d.    Excluding and ostracizing Plaintiff from meetings and team events and

                e.    Constructively discharging Plaintiff on October 9, 2018, after her duties

                      continued to be reduced.

       132.    All the foregoing actions were taken by Defendants in order to deprive Plaintiff of

employment and other contractual opportunities on account of her sex and pregnancy.

       133.    By adversely affecting the terms, conditions and privileges of Plaintiff’s



                                               - 17 -
         Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 18 of 22



employment because of her sex, pregnancy and familial status, Defendants violated the

NYSHRL.

       134.    By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.

                    FOURTH COUNT AGAINST ALL DEFENDANTS
           (Sex, Pregnancy, Familial Status and Caregiver Status Discrimination
                              in Violation of the NYCHRL)

       135.    Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       136.    At all relevant times, Plaintiff was an “employee” within the meaning of the

NYCHRL.

       137.    At all relevant times, Plaintiff was a “caregiver” within the meaning of the

NYCHRL.

       138.    Plaintiff was pregnant and a member of a protected class.

       139.    Plaintiff was satisfactorily performing the duties requires by the position.

       140.    Defendants subjected Plaintiff to differential terms and conditions of employment

because of her sex, pregnancy, familial status and caregiver status.

       141.    By adversely affecting the terms, conditions and privileges of Plaintiff’s

employment because of her sex, pregnancy, familial status and caregiver status, Defendants

violated the NYCHRL.

       142.    By reason of the wanton, unrepentant, reckless, and egregious conduct of the

defendants herein-above alleged, Plaintiff claims punitive damages under this Count.

       143.    By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.




                                               - 18 -
         Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 19 of 22



                       FIFTH COUNT AGAINST ALL DEFENDANTS
                          (Retaliation in Violation of the NYSHRL)

       144.    Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       145.    Defendants’ above conduct was retaliation for Plaintiff’s complaints of

discrimination on the basis of sex, pregnancy, familial status and caregiver status.

       146.    All the various actions Defendants took against Plaintiff subsequent to when she

complained of discrimination constitute unlawful retaliation in violation of the NYSHRL.

       147.    By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.

                      SIXTH COUNT AGAINST ALL DEFENDANTS
                         (Retaliation in Violation of the NYCHRL)

       148.    Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       149.    Defendants’ above conduct was retaliation for Plaintiff’s complaints of

discrimination on the basis of sex, pregnancy, familial status and caregiver status, and violated

Plaintiff’s rights under New York State and New York City Human Rights Law.

       150.    All the various actions Defendants took against Plaintiff subsequent to when she

complained of discrimination constitute unlawful retaliation in violation of the NYCHRL.

       151.    By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.

                                    PUNITIVE DAMAGES

       152.    Plaintiff claims punitive damages by reason of the wanton, unrepentant, reckless

and egregious conduct of the defendants herein-above alleged.

       WHEREFORE, Plaintiff prays that this Court grant her judgment containing the

following relief:


                                               - 19 -
Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 20 of 22
       Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 21 of 22



TO:   THE CITY OF NEW YORK
      c/o Corporation Counsel
      Law Department
      100 Church Street
      New York, New York 10007

      SIMON KAWITZKY
      c/o Department of Housing Preservation and Development
      100 Gold Street
      New York, New York 10038

      JENNY WEYEL
      c/o Department of Housing Preservation and Development
      100 Gold Street
      New York, New York 10038




                                         - 21 -
          Case 1:19-cv-11772-JMF Document 1 Filed 12/23/19 Page 22 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  Docket No.:
---------------------------------------------------------------------------------------------------------------------
JESSICA SANCLEMENTE-GOMEZ,

                                                Plaintiff,

                     -against-

THE CITY OF NEW YORK, SIMON KAWITZKY, JENNY WEYEL and JOHN and JANE
DOE (said names being fictitious, the persons intended being those who aided and abetted the
unlawful conduct of the named Defendants),

                                                    Defendants.
---------------------------------------------------------------------------------------------------------------------

                                   COMPLAINT AND JURY DEMAND

---------------------------------------------------------------------------------------------------------------------
Signature (Rule 130-1.1-a)

______________________________________________
Print name beneath
SAMUEL O. MADUEGBUNA, ESQ.


                                                    Yours, etc.

                                      MADUEGBUNA COOPER LLP
                                         Attorneys for Plaintiff
                                        30 Wall Street, 8th Floor
                                       New York, New York 10005
                                            (212) 232- 0155

To: All Counsel of Record
Service of the within is hereby admitted on
_____________________________
Attorneys for




                                                       - 22 -
